Docket No. 105137.


                       IN THE
                  SUPREME COURT
                         OF
                THE STATE OF ILLINOIS



In re RANDALL M., a Minor (The People of the State of Illinois,
           Appellant, v. Randall M., Appellee).

                Opinion filed September 18, 2008.



   JUSTICE THOMAS delivered the judgment of the court, with
opinion.
   Chief Justice Fitzgerald and Justices Freeman, Kilbride, Garman,
Karmeier, and Burke concurred in the judgment and opinion.



                            OPINION

    The issue is whether the appellate court properly construed the
detention provisions contained in section 5–410 of the Juvenile Court
Act of 1987 (705 ILCS 405/5–410 (West 2006)). For the reasons that
follow, we vacate the appellate court’s decision and dismiss the
appeal as moot.

                         BACKGROUND
                          The Trial Court
    In April 2005, the State filed a delinquency petition against
Randall M. alleging one count of domestic battery. Randall admitted
to the offense and was placed on probation.
    In September 2006, and while Randall was still on probation, the
State filed a new delinquency petition alleging unlawful possession
of a firearm and unlawful use of a weapon. At the same time, the
State petitioned to revoke Randall’s probation. On the day that the
new delinquency petition was filed, a detention hearing was held
before the juvenile division of the circuit court of Lake County. At the
hearing, the trial court found (1) sufficient probable cause to believe
that Randall was a delinquent minor, and (2) that it was matter of
immediate and urgent necessity for the protection of both Randall and
the community that Randall be held in secure detention. Pursuant to
local rule, a minor requiring secure detention is lodged in the Hulse
Detention Center “unless otherwise ordered by a Juvenile Court
Judge.” 19th Jud. Cir. Ct. R. 9.13 (eff. January 2, 1997). At the
hearing’s conclusion, the trial court noted that Randall would soon be
turning 17, and asked specifically for the date of Randall’s birthday.
When counsel responded that Randall would be turning 17 on the
following Monday, the trial court responded, “Monday? Monday you
will be transferred to Lake County [jail].”
    A few days later, Randall’s attorney filed an emergency motion
to enjoin Randall’s transfer from the Hulse Detention Center to the
Lake County jail. The petition alleged, “based on [counsel’s]
information and belief from past practices,” that once Randall turned
17, he would be transferred automatically from the Hulse Detention
Center to the Lake County jail and housed in the general adult
population. A hearing was held, and the trial court denied the motion
and ordered Randall “transferred to the Lake County jail pursuant to
statute.” In so doing, the court specifically invoked section
5–410(2)(c)(v) of the Juvenile Court Act, which states that, as long
as certain factors are first considered, “[p]ersons 17 years of age and
older who have a petition of delinquency filed against them may be
confined in an adult detention facility.” See 705 ILCS
405/5–410(2)(c)(v) (West 2006).1


   1
    Section 5–410(2)(c)(v) was amended effective January 1, 2004. See
Pub. Act 93–255, eff. January 1, 2004 (amending 705 ILCS 405/5–410). In
this case, it is unclear whether the trial court was applying the
preamendment or postamendment version of that section, as its analysis
contains elements of both.

                                  -2-
                               The Appeal
     Randall filed a petition for leave to appeal under Supreme Court
Rule 306(a)(5) (155 Ill. 2d R. 306(a)(5)), and the appellate court
allowed the petition. As framed by the appellate court, the issues to
be considered were (1) “whether section 5–410 authorizes the
automatic transfer of a minor with pending delinquency matters from
a juvenile detention facility to an adult detention facility upon the
minor’s seventeenth birthday”; and (2) “whether, under section
5–410, a minor 17 years of age or older with pending delinquency
matters may be housed in the general population of a county jail.” 374
Ill. App. 3d 808, 809.

                              Mootness
     Before addressing the merits, the appellate court noted that both
issues had become moot because, since filing his petition for leave to
appeal, Randall had pleaded guilty and been sentenced. Consequently,
Randall was no longer subject to section 5–410, which governs a
minor’s detention pending adjudication. Nevertheless, the court
invoked the public interest exception to the mootness doctrine on the
grounds that (1) the issues relate to the detention of minors and
therefore are of a public nature; (2) there are no published decisions
construing section 5–410; and (3) the issues are likely to recur. 374
Ill. App. 3d at 811-12.

                          Automatic Transfer
    On the merits, the appellate court first addressed the automatic-
transfer question. The court observed that, until recently, section
5–410(2)(c)(v) stated that persons 17 years of age and older who have
a pending delinquency petition “shall be confined in an adult
detention facility.” (Emphasis added.) See 705 ILCS
405/5–410(2)(c)(v) (West 2002). Clearly, this language was
mandatory and required the minor to be transferred to the county jail
on his or her seventeenth birthday. 374 Ill. App. 3d at 814. In 2004,
however, section 5–410(2)(c)(v) was amended to state that persons 17
years of age and older “may be confined in an adult detention
facility,” provided certain factors are considered. (Emphasis added.)
See 705 ILCS 405/5–410(2)(c)(v) (West 2006). Clearly, this new

                                 -3-
language is discretionary and leaves no room for an automatic
transfer on the minor’s seventeenth birthday. 374 Ill. App. 3d at 814.
Consequently, the court held that any policy providing for automatic
transfer is invalid. 374 Ill. App. 3d at 814.
    The court then added that it was uncomfortable with the lack of
procedural safeguards in section 5–410, most especially that Randall
had to initiate a proceeding to prevent his transfer to the county jail.
374 Ill. App. 3d at 814. The court compared section 5–410 with
section 3–10–7 of the Unified Code of Corrections (730 ILCS
5/3–10–7 (West 2006)), which governs the transfer of minors
prosecuted as adults from the Department of Juvenile Justice to the
Adult Division of the Department of Corrections. Specifically, the
court noted that section 3–10–7 provides for a formal notice
requirement, an evidentiary hearing, the right to counsel, and a
statement from the trial court setting forth the bases for its transfer
ruling. 374 Ill. App. 3d at 814-15. Section 5–410, by contrast,
contains no procedural guidelines whatsoever. Accordingly, the court
held that, in the interests of due process, “a procedure similar to the
one outlined in section 3–10–7 of the Code should be employed in
applying the transfer provision set forth in section 5–410(2)(c)(v) of
the Act, albeit in an expedited manner.” 374 Ill. App. 3d at 815.

                         General Population
    The court then addressed whether, under section 5–410, a minor
17 years of age or older with pending delinquency matters may be
housed in the general population of a county jail. In arguing that such
minors may be housed in the general population, the State relied on
section 5–410(2)(c)(v), which states:
        “Minors under 17 years of age shall be kept separate from
        confined adults and may not at any time be kept in the same
        cell, room or yard with adults confined pursuant to criminal
        law. Persons 17 years of age and older who have a petition of
        delinquency filed against them may be confined in an adult
        detention facility. In making a determination whether to
        confine a person 17 years of age or older who has a petition
        of delinquency filed against the person, these factors, among
        other matters, shall be considered:


                                  -4-
             (A) The age of the person;
             (B) Any previous delinquent or criminal history of the
         person;
             (C) Any previous abuse or neglect history of the person;
         and
             (D) Any mental health or educational history of the
         person, or both.” 705 ILCS 405/5–410(2)(c)(v) (West 2004).
According to the State, this language is clear and unambiguous. If
housed in the county jail, minors under 17 years of age must be kept
separate from the confined adults. By contrast, minors 17 years of age
and older “may be confined in an adult detention facility” without
restriction.
    In rejecting this argument, the appellate court focused not upon
section 5–410(2)(c)(v), but instead upon section 5–410(2)(d)(i),
which states:
             “If a minor 12 years of age or older is confined in a county
         jail in a county with a population below 3,000,000
         inhabitants, then the minor’s confinement shall be
         implemented in such a manner that there will be no contact by
         sight, sound or otherwise between the minor and adult
         prisoners. Minors 12 years of age or older must be kept
         separate from confined adults and may not at any time be kept
         in the same cell, room, or yard with confined adults.” 705
         ILCS 405/5–410(2)(d)(i) (West 2004).
After noting that Lake County has a population below 3 million
inhabitants, the appellate court explained that section 5–410(2)(d)(i)
was clear and unambiguous. With only limited exceptions that are
inapplicable here, if a minor 12 years of age or older is confined in
the county jail, that minor “must be kept separate from the adults”
and “in such a manner that there will be no contact by sight, sound or
otherwise between the minor and adult prisoners.” Accordingly, the
appellate court concluded that, “even if he was properly transferred
to the Lake County jail, [Randall] should have been confined
separately from any adult prisoners.” 374 Ill. App. 3d at 818.
    We granted the State’s petition for leave to appeal. 210 Ill. 2d R.
315.


                                  -5-
                             DISCUSSION
    Both sides concede that the issues in this case are moot.
Nevertheless, they invite this court to consider them anyway, given
the public interest in an authoritative construction of the detention
guidelines set forth in section 5–410.
    There is a fundamental problem with this request: section 5–410
does not apply to this case. Section 5–410 appears in part 4 of the
Juvenile Court Act, which governs the “arrest and custody” of
minors. This part of the Act does not govern or even speak to the trial
court at the detention hearing. Instead, it governs what the police may
do with a minor between the time of his arrest and the time he is first
brought before the court. For example, section 5–401 addresses the
arrest and taking into custody of minors, section 5–401.5 governs the
custodial interrogation of arrested minors, section 5–405 outlines a
police officer’s duties following the arrest of a minor, and section
5–415 defines how long an arrested minor may be held in temporary
custody before he or she must be either released or brought before the
court for a detention or shelter care hearing. See 705 ILCS
405/5–401, 5–401.5, 5–505, 5–415 (West 2006).
    Not surprisingly, then, a careful reading of section 5–410 reveals
that it governs not the pretrial detention of minors generally, but
rather only the detention of minors while they are in police custody.
Section 5–410(2) begins by stating that, when warranted, arrested
minors 10 years of age or older “may be kept or detained in an
authorized detention facility.” 705 ILCS 405/5–410(2)(a) (West
2006). If the arrested minor is under 12 years of age, he or she may be
detained in a county jail or municipal lockup for no more than six
hours. 705 ILCS 405/5–410(2)(a) (West 2006). If the arrested minor
is 12 years of age or older, he or she may be detained in a county jail
or municipal lockup for no more than 12 hours, unless the crime is
one of violence, in which case the minor may be detained for up to 24
hours. 705 ILCS 405/5–410(2)(c) (West 2006). Once this initial time
limit expires, an arrested minor12 years of age or older may remain
in the county jail only if that jail complies with the detention
standards enumerated in section 5–410(2)(d) (705 ILCS
405/5–410(2)(d) (West 2006)).
    Notably, the statute relied upon by both the trial court and the
State in this case–section 5–410(2)(c)(v)–applies only during the

                                 -6-
initial 12- to 24-hour period immediately following the minor’s arrest.
Again, section 5–410(2)(c) provides that “no minor shall be detained
in a county jail or municipal lockup for more than 12 hours, unless
the offense is a crime of violence in which case the minor may be
detained up to 24 hours.” 705 ILCS 405/5–410(2)(c) (West 2006).
This section is then followed by five subsections, each of which in
some way regulates this initial holding period. Section 5–410(2)(c)(i)
defines when that period begins. 705 ILCS 405/5–410(2)(c)(i) (West
2006). Section 5–410(2)(c)(ii) provides for periodic supervision and
prohibits the minor from coming or remaining in contact with
confined adults. 705 ILCS 405/5–410(2)(c)(ii) (West 2006). Section
5–410(2)(c)(iii) requires the police to inform the minor of the purpose
of the detention, the time it is expected to last, and the fact that it
cannot exceed the time specified under the Act. 705 ILCS
405/5–410(2)(c)(iii) (West 2006). Section 5–410(2)(c)(iv) requires
the police to keep a log showing the basis for the detention, the bases
for the decision to detain, and the length of time the minor was in
detention. 705 ILCS 405/5–410(2)(c)(iv) (West 2006). Finally, and
most importantly, section 5–410(2)(c)(v) describes the conditions
under which the arrested minor may be confined during this initial
holding period. If the minor is under 17 years of age, he or she must
be kept separate from confined adults and may not at any time be kept
in the same cell, room or yard with confined adults. If the minor is 17
years of age or older, he or she may be confined in an adult detention
facility, provided certain factors are first considered. 705 ILCS
405/5–410(2)(c)(v) (West 2006). Read in its proper context, then,
section 5–410(2)(c)(v) is not, as the State insists, a general statute
governing the pretrial detention of minors with pending delinquency
petitions. Rather, it is a narrowly focused subsection from a statute
regulating only the initial hours of an arrested minor’s custodial
detention.
     Once the initial 12- or 24-hour holding period expires, a minor 12
years of age or older may remain in the county jail only if that jail
complies with the standards set forth in section 5–410(d) (705 ILCS
405/5–410(d) (West 2006)).2 Under these standards, a county jail may
hold a minor for up to 40 hours if it (1) ensures that there is no

   2
       These same standards are set forth again in section 5–501(4).

                                      -7-
contact by sight, sound or otherwise between the minor and adult
prisoners; (2) ensures that the minor is kept separate from confined
adults and is not at any time kept in the same cell, room, or yard with
confined adults; and (3) complies with all monitoring standards
promulgated by the Department of Corrections and training standards
approved by the Illinois Law Enforcement Training Standards Board
(the Standards Board). 705 ILCS 405/5–410(d)(i) (West 2006). To
keep the minor for between 40 hours and one week, the county jail
must comply with all temporary detention standards promulgated by
the Department and with all training standards approved by the
Standards Board. 705 ILCS 405/5–410(d)(ii) (West 2006). And to
keep minors for longer than one week, a county jail must comply with
all programmatic and training standards for juvenile detention homes
promulgated by the Department. 705 ILCS 405/5–410(d)(iii) (West
2006).3
     The next step of the process is set forth in section 5–415, which
requires that, “[u]nless sooner released, a minor alleged to be a
delinquent minor taken into temporary custody must be brought
before a judicial officer within 40 hours for a detention or shelter care
hearing to determine whether he or she shall be further held in
custody.” 705 ILCS 405/5–415(1) (West 2006). Once this occurs, as
it did here, section 5–410 is no longer applicable. Now, the process
is governed by section 5–501. See 705 ILCS 405/5–501 (West 2006).
Titled “Detention or shelter care hearing,” section 5–501 enumerates
the procedures and guidelines governing the trial court’s pretrial-
detention determination. And unlike section 5–410, which applies


  3
     A clarification is required here. At oral argument, the State argued that
sight and sound restrictions are required only during the first 40 hours of
a minor’s detention and that, after that, “the court would be free to order the
person transferred to an adult facility free of any sight and sound
restrictions.” In support, the State noted that section 5–410(d)(i) is the only
portion of section 5–410(d) that contains a sight and sound restriction, and
it is expressly limited to the first 40 hours of the minor’s confinement. The
State is incorrect. All three subsections of section 5–410(d) require the
county jail to comply with certain regulations promulgated by the
Department. All of these regulations contain an explicit sight and sound
restriction. See 20 Ill. Adm. Code §§701.270, 701.280, 702.5 (2003).

                                     -8-
before the commencement of any court proceedings, section 5–501
contains all of the procedural safeguards one would expect to find in
a statute governing a judicial detention hearing. 4 Indeed, section
5–501 specifically provides for an evidentiary hearing, the right to
counsel, and a written order setting forth the factual basis for the trial
court’s detention ruling. 705 ILCS 405/5–501(1), (2) (West 2006).
Moreover, like section 5–410(d), section 5–501(4) outlines the
conditions under which minors with pending delinquency matters
may be held pending adjudication. See 705 ILCS 405/5–501(4) (West
2006). This is the statute that governs trial courts during a detention
or shelter care hearing, and this is that statute that the trial court here
should have consulted.
    So where does this leave us? The parties concede that any issues
relating to Randall’s pretrial detention are moot, as Randall has since
pleaded guilty and been sentenced. Nevertheless, they invite this court
to address these issues anyway, under the public interest exception to
the mootness doctrine. Unfortunately, the foregoing discussion
compels us to decline this invitation. Indeed, all of the issues
addressed by the courts below and briefed by the parties here relate
to section 5–410. But that statute is inapplicable to this case, as the
detention rulings at issue all arose in the course of Randall’s detention
or shelter care hearing. As importantly, no issues are raised, either by
the parties or by the courts below, under the statute that does apply to
this case, namely section 5–501.5 Consequently, we have no choice

  4
   The appellate court’s decision to invoke the public interest exception to
the mootness doctrine was based partially on the fact that there are “no
cases interpreting the statutory provisions at issue.” 374 Ill. App. 3d at 811.
However, the likely explanation for the absence of relevant case law is that
section 5–410 applies prior to the initiation of court proceedings and
therefore rarely, if ever, will form the basis for a judicial order. By contrast,
section 5–501 has been construed numerous times. See, e.g., In re T.W.,
381 Ill. App. 3d 603 (2008); In re C.J ., 328 Ill. App. 3d 103 (2002); In re
A.N., 324 Ill. App. 3d 510 (2001).
      5
   We note that Randall’s trial counsel attempted to bring this problem to
the trial court’s attention, to no avail. In his emergency motion to enjoin
Randall’s transfer, counsel argued that a close reading of section
5–410(2)(c)(v) “indicates that this provision applies only to the forty-hour

                                      -9-
but to vacate the appellate court’s decision below and dismiss this
appeal as moot.

                        CONCLUSION
   The judgment of the appellate court is vacated, and the appeal is
dismissed.

                                    Appellate court judgment vacated;
                                                     appeal dismissed.




period preceding a detention hearing.” And then again, after the trial court
denied the emergency motion, counsel politely suggested that “the statute
that your Honor is forming its opinion on doesn’t apply at this juncture and
*** only applies to the 40 hour window during which time a detention
hearing would have to take place.” The trial court thanked counsel for his
input and stood on its ruling.

                                   -10-